Citation Nr: 0713679	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-41 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy during his period of active duty that included service 
as a typing and general clerk in the Republic of Vietnam.  

2.  The veteran is not shown to have a diagnosis of PTSD that 
can be linked to a stressor event capable of independent 
verification or another stressor event involving a verified 
incident that has not been determined to have been the result 
of his own willful misconduct.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to an innocently acquired disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 105, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, including Social Security 
Administration (SSA) records, and afforded him VA 
examinations addressing his PTSD.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a September 2003 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  

This letter included a PTSD questionnaire, indicating the 
need for the veteran to report any and all relevant facts 
concerning in-service combat with the enemy and stressors.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
notified of these VA practices in a June 2006 letter.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

With all service connection cases, including claims involving 
PTSD, no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301, 3.303.  

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This diagnosis has 
been reported in a number of mental health reports, most 
significantly the veteran's June 2001 and April 2003 VA 
psychiatric examination reports.  

Nevertheless, the diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a verified in-
service stressor for service connection to be warranted, as 
noted hereinabove.  A favorable medical opinion is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  

Thus, the question in this case becomes whether the veteran 
is shown to have either engaged in combat with the enemy 
during service or experienced a verified in-service stressor 
based on which a diagnosis of PTSD can be predicated.  

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his DD Form 214 indicates that he was 
awarded the National Defense Service Medal, the Vietnam 
Campaign Medal, the Vietnam Service Medal and two overseas 
bars.  

There, however, is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge.  

Additionally, the veteran's military records reflect that his 
principal in-service duties were to include working as a 
typing and general clerk.  Moreover, his service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting that he participated in 
combat.  In short, there is no evidence of record to show the 
veteran's participation in combat with the enemy during 
service.  

Next, the Board must consider whether any diagnosis of PTSD 
can be shown to be based upon an in-service stressor that can 
be corroborated by other evidence.  In this regard, the Board 
observes that, during a June 2001 intake assessment, the 
veteran has provided his own statements identifying three 
events as being stressful in service.  

First, the veteran noted that, on his first day in Vietnam, 
he was told to grab a stretcher holding a dead soldier, and 
the head of the solder "rolled off."  The veteran further 
reported that a more experienced soldier "simply picked the 
head up and put it back on the stretcher."  

Second, the veteran reported that he was shot in the arm 
while with a convoy in a Vietnamese village, but he was not 
awarded a Purple Heart Medal "because it was not recorded 
due to the village that [we] were in."  

Finally, the veteran described an incident in Cam Rahn Bay 
where he was charged with an assault on another soldier.  
Reportedly, this soldier came running towards the veteran 
with a bayonet screaming that he was "going to kill [him]."  
The veteran had his own personal weapon on hand and shot the 
other soldier in the left thigh.  He argues that this 
constituted self-defense on his part.  

With the exception of the reported fight in November 1967, 
the Board initially observes that the information reported 
about the other claimed events lacks sufficient specificity 
as to warrant further effort at corroboration or related 
development, such as with the United States Joint Services 
Records Research Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit Records).  

The veteran in this regard has provided no other evidence to 
support his assertions concerning these claimed events.  As 
such, the evidentiary record presents no basis to permit 
independent verification.  

The third event involving the reported November 1967 incident 
is shown in the veteran's personnel records that are on file.  
However, these documents reveal that the veteran was charged 
and court-martialed after he had used his own unauthorized 
weapon to shot another soldier in an altercation.  

The nature of this incident was addressed by the RO in a 
January 2005 Administrative Decision that found the veteran 
had been charged with a clear violation of the Uniform Code 
of Military Justice.  As such, he was noted to have been 
pleaded guilty in December 1967 to charges of assault and 
failure to obey a regulation and to have been sentenced to 
hard labor for six months, a forfeiture of $67 monthly for 
six months and a reduction in grade.  

In view of this history, the RO determined that, because of 
carrying a pistol that was not properly registered and having 
knowledge that such would likely result in a serious injury 
to someone, the incident was the product of the veteran's own 
willful misconduct.  

Since the Administrative Decision, the veteran has presented 
no lay statements or other evidence to rebut the 
determination of willful misconduct, other than claiming that 
he acted in self defense.  Overall, a careful review of the 
evidentiary record does not serve to support the veteran's 
recent statements about the circumstances surrounding the 
incident in he was not found to have acted in self defense in 
the incident.  

Moreover, viewing the totality of the events, the Board finds 
that he was charged with and found guilty of an offenses that 
were more than a technical violation of regulations.  

Since the veteran's participation in the altercation is shown 
to have constituted willful misconduct on his part, this 
claimed incident cannot constitute a stressor event for 
compensation purposes in establishing a current diagnosis of 
PTSD.  

As such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, and this claim must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  

However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  





ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


